White, Presiding Judge.
Appellant was convicted in the lower court upon an indictment charging him with having com:mitted perjury as a witness on the trial of one Carr in the district court for the crime of burglary. Only two of the several questions presented are deemed worthy of notice.
Several witnesses were introduced by the prosecution, and over objection of defendant were permitted to prove statements and declarations made by defendant before the grand jury, where he appeared as a witness at the time they were investigating the Carr case, and subsequently to the trial in said case, with reference to the reasons and inducements which actuated him to testify as he did on said trial. This testimony was legitimate upon the issue being tried, to wit, perjury in the Carr case, and tended to prove said perjury by showing contradictory evidence in the grand jury to that given by defendant at the trial in the district court, and also statements tantamount to admissions that his evidence in Carr’s case in the district court was not the truth. It was properly admitted.
Upon the other question, counsel representing the State on this appeal admits that the error complained of is well assigned under previous adjudications. It is this: On the trial the State introduced in evidence the indictment and judgment in the Carr burglary case, wherein it was charged that appellant committed the perjury in this case. In the charge to the jury the court failed and omitted to limit and restrict the jury as to the legitimate purposes of this testimony. This was fatal error. (Davidson v. The State, 22 Texas Ct. App., 373; Washington v. The State, 23 Texas Ct. App., 336; Maines v. The State, Id., 568.)
The judgment is reversed and the cause is remanded?

Reversed and remanded.